DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 04/01/2021.
Claims 21-30 have been canceled.
Claims 2, 10, and 17-18 have been amended.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 04/01/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, , the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, and two methods. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims 1 and 9, in part, by:
i) receiving from a client a first rule comprising one or more variables, the first rule configured to predict that an event is either a first classification or a second classification, wherein the client computer comprises an automatic rule generator;
ii) applying the first rule to an initial data set of events, each event associated with the first classification or the second classification, to identify events that are associated with the first classification;
iii) evaluating a performance of the first rule;
iv) providing data relating to the performance of the first rule to the client, wherein the client automatically evaluates the performance of the first rule and generates a second rule in response to the data relating to the performance of the first rule;
v) receiving the second rule from the client
vi) evaluating the performance of the second rule; and
vii) providing data relating to the performance of the second rule to the client, wherein the client automatically evaluates the performance of the second rule and generates a third rule in response to the data relating to the performance of the second rule.

And similarly, from the client prospective, claim 17 recites
i) transmitting by a client a first rule comprising one or more variables, the first rule configured to predict that an event is either a first classification or a second classification, wherein the client computer comprises an automatic rule generator;
ii) receiving, by the client, data relating to performance of the first rule, applying the first rule to an initial data set of events, each event associated with the first classification or the second classification, to identify events that are associated with the first classification and evaluating the performance of the first rule;
iii) automatically evaluating, by the client, the performance of the first rule;
iv) generating, by the client, a second rule in response to the data relating to the performance of the first rule;
v) transmitting, by the client, the second rule; 
vi) receiving, by the client, data relating to the performance of the second rule;
vii) automatically evaluating, by the client, the performance of the second rule; and 
viii) generating, by the client, a third rule in response to the data relating to the performance of the second rule.

The steps recited above under Step 2A Prong 1 of the analysis under the broadest reasonable interpretation covers fundamental economic principles or practices (including mitigating risk) in that the claims are directed towards evaluating rules to mitigate the risk of the rule not performing well (with the rules subsequently being used to determine if a transaction is fraudulent).   That is other than reciting a server computer comprising a processor and non-transitory computer-readable medium, client computer, and API nothing in the claim elements are directed towards anything other than fundamental economic principles or practices for evaluating rules to mitigate risk.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a server computer comprising a processor and non-transitory computer-readable medium, client computer, and API.  The server computer comprising a processor and non-transitory computer-readable medium, client computer, and API are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of computers, using the API as tool for sending and receiving information.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the server computer comprising a processor and non-transitory computer-readable medium, client computer, and API to perform the steps recited above under Step 2A Prong 1 of the analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts" and "create electronic records, track multiple transactions, and issue simultaneous instructions"); and Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving rules over network and evaluating the rules so that the rules can be updated (i.e. performing repetitive calculations). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claim 2 recites how the server computer analyzes the rules using histograms, this is akin to Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea) and Electric Power Group "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946., and are all steps directed towards abstract ideas.  Claims 3, and 19 recites the differences are applied using an objective function as directed by the client, the specification defines an objective function as, for example, a root-mean-square function, akin to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); based on instructions received from the client.  Claims 4-6, and 8 further narrow the abstract ideas.  Claim 7 recites at high level using an API for communicating information, this merely part of the technical environment in which the idea is being limited to.  Dependent claims 10-16, 18, and 20 are substantially similar to those dependent claims 2-8 and ineligible for the same reason.  Thus, the Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto, et al. (US Patent Application Publication 20170124487), “Szeto” in view of McNally, et al. (US Patent Application Publication 20110010209), “McNally”.
As per claim 1, Szeto discloses:
A method comprising: [0229]
i) receiving, by a server computer from a client computer, a first rule comprising one or more variables, the first rule configured to predict that an event is either a first classification or a second classification; [0208], [0223], [0228-0229], [0238-0241], [0433] For instance, variants of predictive engines and algorithms are evaluated by an evaluator, using one or more metrics with test data. Test data include user queries, predicted results, and actual results or corresponding subsequent user behaviors or sequences of user actions captured and reported to the evaluator. Test data, including actual results, can also be simulated using data collected internally or externally by the machine learning system. Evaluation results thus generated are used in automatic parameter set generation and selection for the machine learning system… the method 2300 further includes: receiving as configuration input at the machine learning platform any one or more of: one or more algorithmic tuning parameters; additional selection of data sources for use as training data input; additional algorithms; and one or more business rules to be observed by the machine learning platform when training the prediction engine… More particularly, FIG. 2A depicts an architectural overview 200 of a deployable machine learning framework based on a single predictive engine, according to an exemplary embodiment. In this embodiment, the PredictionIO or machine learning server 210 is composed of event server 212 and a predictive engine 214. Event server 212 is a scalable data collection and analytics layer. Event server 212 is responsible for importing data 211, in real-time or in batch, from user application 220, which may be a mobile application, a website, an email campaign, an analytical tool, or any other type of applications that may receive or collect user input, action, or information. “User” refers to an entity that interacts with the PredictionIO or machine learning server 210 or predictive engine 214, and may or may not be a person… In the context of fraud detection, a trained model may be requested to render a prediction as to whether or not a given transaction is fraudulent or not fraudulent, and approval or denial of such a transaction may then be based upon that recommendation.
ii) applying, by the server computer, the first rule to an initial data set of events, each event associated with the first classification or the second classification, to identify events that are associated with the first classification; [0208], [0247], [0256], [0433] the method 2300 further includes: receiving as configuration input at the machine learning platform any one or more of: one or more algorithmic tuning parameters; additional selection of data sources for use as training data input; additional algorithms; and one or more business rules to be observed by the machine learning platform when training the prediction engine… In the context of fraud detection, a trained model may be requested to render a prediction as to whether or not a given transaction is fraudulent or not fraudulent, and approval or denial of such a transaction may then be based upon that recommendation… In addition to reading data from a datastore, data source 322 may further process data from event server 310 according to particular settings of predictive engine 320. Data source 322 then outputs training data 323 to data preparator 324, which cleanses and possibly reformats training data 323 into prepared data 325. Prepared data 325 are then passed to all algorithms 330 to 334, automatically or upon request. Predictive algorithms such as algorithms 330 to 334 here are components of a predictive engine for generating predictions and decisions.
iii) evaluating, by the server computer, a performance of the first rule; [0257] In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output. An engine variant is a deployable instance of a predictive engine, specified by an engine parameter set. The engine parameter set includes parameters that control each component of a predictive engine. An evaluation metric may quantify prediction accuracy with a numerical score. Evaluation metrics may be pre-defined with default computation steps, or may be customizable by developers who utilize the PredictionIO or machine learning platform.
iv) providing, by the server computer, data relating to the performance of the first rule to the client computer; [0082], [0232], [0257-0259], [0271], [0295-0296] In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output… Prediction result 445 and evaluation result 455 can be passed to other components within a PredictionIO or machine learning server. As discussed previously, a PredictionIO or machine learning server is a predictive engine deployment platform that enables developers to customize engine components, evaluate predictive models, and tune predictive engine parameters to improve performance of prediction results… According to certain embodiments another feature focuses on engine parameters instead of just algorithmic parameters. Engine parameters include hyperparameters such as data sources, algorithms employed, and business logic parameters in addition to configuration and data inputs to individual algorithms. Such engine level considerations allow engine level comparisons. Instead of tuning algorithmic parameters alone, embodiments allow additional selection of data sources, algorithms, business rules, and any other characteristic of the engine under consideration. Engine variants may be chosen by an operator or a developer, based on a template with default values, or generated automatically... Serving component 440 can combine, filter, and further process prediction results according to real time business rules to generate predicted result 445. Such business rules may be updated periodically or upon request. 
v) receiving, by the server computer, the second rule from the client computer  [0082], [0232], [0256-0259], [0271], [0295-0296] In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output… Prediction result 445 and evaluation result 455 can be passed to other components within a PredictionIO or machine learning server. As discussed previously, a PredictionIO or machine learning server is a predictive engine deployment platform that enables developers to customize engine components, evaluate predictive models, and tune predictive engine parameters to improve performance of prediction results… According to certain embodiments another feature focuses on engine parameters instead of just algorithmic parameters. Engine parameters include hyperparameters such as data sources, algorithms employed, and business logic parameters in addition to configuration and data inputs to individual algorithms. Such engine level considerations allow engine level comparisons. Instead of tuning algorithmic parameters alone, embodiments allow additional selection of data sources, algorithms, business rules, and any other characteristic of the engine under consideration. Engine variants may be chosen by an operator or a developer, based on a template with default values, or generated automatically… Serving component 440 can combine, filter, and further process prediction results according to real time business rules to generate predicted result 445. Such business rules may be updated periodically or upon request.
vi) evaluating, by the server computer, the performance of the second rule; and [0082], [0232], [0256-0259], [0271], [0295-0296] In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output… Prediction result 445 and evaluation result 455 can be passed to other components within a PredictionIO or machine learning server. As discussed previously, a PredictionIO or machine learning server is a predictive engine deployment platform that enables developers to customize engine components, evaluate predictive models, and tune predictive engine parameters to improve performance of prediction results… According to certain embodiments another feature focuses on engine parameters instead of just algorithmic parameters. Engine parameters include hyperparameters such as data sources, algorithms employed, and business logic parameters in addition to configuration and data inputs to individual algorithms. Such engine level considerations allow engine level comparisons. Instead of tuning algorithmic parameters alone, embodiments allow additional selection of data sources, algorithms, business rules, and any other characteristic of the engine under consideration. Engine variants may be chosen by an operator or a developer, based on a template with default values, or generated automatically… Serving component 440 can combine, filter, and further process prediction results according to real time business rules to generate predicted result 445. Such business rules may be updated periodically or upon request.   
vii) providing, by the server computer, data relating to the performance of the second rule to the client computer, [0082], [0232], [0256-0259], [0271], [0295-0296] In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output… Prediction result 445 and evaluation result 455 can be passed to other components within a PredictionIO or machine learning server. As discussed previously, a PredictionIO or machine learning server is a predictive engine deployment platform that enables developers to customize engine components, evaluate predictive models, and tune predictive engine parameters to improve performance of prediction results… According to certain embodiments another feature focuses on engine parameters instead of just algorithmic parameters. Engine parameters include hyperparameters such as data sources, algorithms employed, and business logic parameters in addition to configuration and data inputs to individual algorithms. Such engine level considerations allow engine level comparisons. Instead of tuning algorithmic parameters alone, embodiments allow additional selection of data sources, algorithms, business rules, and any other characteristic of the engine under consideration. Engine variants may be chosen by an operator or a developer, based on a template with default values, or generated automatically… Serving component 440 can combine, filter, and further process prediction results according to real time business rules to generate predicted result 445. Such business rules may be updated periodically or upon request.
Szeto does not expressly disclose the following, McNally, however discloses:
wherein the client computer comprises an automatic rule generator [0023-0024] In an exemplary embodiment, the condition detection and resolution management system is implemented by an initialization engine 110, an event profiling engine 120, a rule engine 130, an event processing engine 140, and a feedback engine 150. While shown as separate components of the condition detection and resolution management system, it will be understood that one or more of engines 110-150 may be integrated as a single application and/or hardware elements on the host system 102... In an exemplary embodiment, rule engine 130 receives the results of the statistical analysis from engine 120, i.e., the profile(s), and automatically creates one or more rules based upon these results, and the rules are applied to real-time operational data as described herein. Event processing engine 140 monitors operational data in real time or near real time and applies the rules received from the rule engine 130 to the operational data. Feedback engine 150 receives results from both monitoring and actions taken in response to the monitoring, and delivers the results to the appropriate engine (e.g., to the event processing engine 140 and/or the event profiling engine 120). The event profiling engine 120 may be implemented as a plug-in to an existing product, such as an event profile management system (EPMS), and which is enhanced with statistical analysis and visualization components. The rule engine 130 may be implemented, e.g., using analytical processes in conjunction with a structured query language that conforms to the format implemented by a database management system of the storage device 108. The event processing engine 140 may be implemented as a plug-in to an existing product, such as a complex event processing engine (CEPE), and is enhanced with components that receive and act on information received from rule engine 130, as well as target systems 160 and feedback engine 150 (e.g., via Message Broker). In an exemplary embodiment, feedback engine 150 sits logically between event profiling engine 120 and event processing engine 150, as will be described further in FIG. 2.
wherein the client computer automatically evaluates the performance of the first rule and generates a second rule in response to the data relating to the performance of the first rule  see fig. 2 and related text, showing the results from applying the rules being and used analyzed to update the rules, and then looping back to test the rules iteratively being using results to further update the rules [0023-0024] In an exemplary embodiment, the condition detection and resolution management system is implemented by an initialization engine 110, an event profiling engine 120, a rule engine 130, an event processing engine 140, and a feedback engine 150. While shown as separate components of the condition detection and resolution management system, it will be understood that one or more of engines 110-150 may be integrated as a single application and/or hardware elements on the host system 102... In an exemplary embodiment, rule engine 130 receives the results of the statistical analysis from engine 120, i.e., the profile(s), and automatically creates one or more rules based upon these results, and the rules are applied to real-time operational data as described herein. Event processing engine 140 monitors operational data in real time or near real time and applies the rules received from the rule engine 130 to the operational data. Feedback engine 150 receives results from both monitoring and actions taken in response to the monitoring, and delivers the results to the appropriate engine (e.g., to the event processing engine 140 and/or the event profiling engine 120). The event profiling engine 120 may be implemented as a plug-in to an existing product, such as an event profile management system (EPMS), and which is enhanced with statistical analysis and visualization components. The rule engine 130 may be implemented, e.g., using analytical processes in conjunction with a structured query language that conforms to the format implemented by a database management system of the storage device 108. The event processing engine 140 may be implemented as a plug-in to an existing product, such as a complex event processing engine (CEPE), and is enhanced with components that receive and act on information received from rule engine 130, as well as target systems 160 and feedback engine 150 (e.g., via Message Broker). In an exemplary embodiment, feedback engine 150 sits logically between event profiling engine 120 and event processing engine 150, as will be described further in FIG. 2.
wherein the client computer automatically evaluates the performance of the second rule and generates a third rule in response to the data relating to the performance of the second rule. see fig. 2 and related text, showing the results from applying the rules being and used analyzed to update the rules, and then looping back to test the rules iteratively being using results to further update the rules [ [0023-0024] In an exemplary embodiment, the condition detection and resolution management system is implemented by an initialization engine 110, an event profiling engine 120, a rule engine 130, an event processing engine 140, and a feedback engine 150. While shown as separate components of the condition detection and resolution management system, it will be understood that one or more of engines 110-150 may be integrated as a single application and/or hardware elements on the host system 102... In an exemplary embodiment, rule engine 130 receives the results of the statistical analysis from engine 120, i.e., the profile(s), and automatically creates one or more rules based upon these results, and the rules are applied to real-time operational data as described herein. Event processing engine 140 monitors operational data in real time or near real time and applies the rules received from the rule engine 130 to the operational data. Feedback engine 150 receives results from both monitoring and actions taken in response to the monitoring, and delivers the results to the appropriate engine (e.g., to the event processing engine 140 and/or the event profiling engine 120). The event profiling engine 120 may be implemented as a plug-in to an existing product, such as an event profile management system (EPMS), and which is enhanced with statistical analysis and visualization components. The rule engine 130 may be implemented, e.g., using analytical processes in conjunction with a structured query language that conforms to the format implemented by a database management system of the storage device 108. The event processing engine 140 may be implemented as a plug-in to an existing product, such as a complex event processing engine (CEPE), and is enhanced with components that receive and act on information received from rule engine 130, as well as target systems 160 and feedback engine 150 (e.g., via Message Broker). In an exemplary embodiment, feedback engine 150 sits logically between event profiling engine 120 and event processing engine 150, as will be described further in FIG. 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Szeto with the ability to have to host automatically generate the rules based on the feedback as taught by McNally doing so further allows the rule engine which generates rules to be on a host system [0023].  Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Szeto discloses:
wherein the server computer receives the first rule and the second rule from the client computer via an application programming interface (API) exposed to the client computer by the server computer.  [0208], [0231], [0247], [0256], [0433], [0451] the method 2300 further includes: receiving as configuration input at the machine learning platform any one or more of: one or more algorithmic tuning parameters; additional selection of data sources for use as training data input; additional algorithms; and one or more business rules to be observed by the machine learning platform when training the prediction engine…  In addition, through an Application Programming Interface (API), these monitoring and replaying methods and systems may work for not only engines deployed on the machine learning system specified here, but also external engines and algorithms. In other words, implementations of monitoring and replaying of engine configuration and performances may be separate from the engine deployment platform, thus allowing external monitoring and replaying services to be provided to existing predictive engines and algorithms…In particular, there is depicted a configuration editor 2584 which provides an API or UI through which a developer having provided training data as input for training a machine learning model may enter the requisite values as mandated by the configuration, or select changeable values from a template or otherwise specify tuning parameters and other configuration information, such as algorithms and algorithm parameters for use in training the machine learning model for the creation of the new predictive engine variant.

As per claim 8, Szeto discloses:
wherein the events comprise transactions, the first classification comprises fraudulent transactions, and the second classification comprises non-fraudulent transactions. [0208] The trained recommendation model will then output a purchase prediction or a recommendation for what products to display to such a user as a recommendation. In the context of fraud detection, a trained model may be requested to render a prediction as to whether or not a given transaction is fraudulent or not fraudulent, and approval or denial of such a transaction may then be based upon that recommendation.

As per claims 9, and 15-16, claims 9, 15-16 recite substantially similar limitations to those found in claims 1, and 7-8, respectively.  Therefor claims 9, and 15-16 are rejected under the same art and rationale as claims 1, and 7-8.  Furthermore, Sveto discloses a system comprising a server computer comprising a processor and non-transitory computer readable medium [0436-439].


As per claim 17, Szeto discloses:
A method comprising: [0229]
i) transmitting, by a client computer to a server computer, a first rule comprising one or more variables, the first rule configured to predict that an event is either a first classification or a second classification, wherein the client computer comprises an automatic rule generator; [0208], [0223], [0228-0229], [0238-0241], [0433] For instance, variants of predictive engines and algorithms are evaluated by an evaluator, using one or more metrics with test data. Test data include user queries, predicted results, and actual results or corresponding subsequent user behaviors or sequences of user actions captured and reported to the evaluator. Test data, including actual results, can also be simulated using data collected internally or externally by the machine learning system. Evaluation results thus generated are used in automatic parameter set generation and selection for the machine learning system… the method 2300 further includes: receiving as configuration input at the machine learning platform any one or more of: one or more algorithmic tuning parameters; additional selection of data sources for use as training data input; additional algorithms; and one or more business rules to be observed by the machine learning platform when training the prediction engine… More particularly, FIG. 2A depicts an architectural overview 200 of a deployable machine learning framework based on a single predictive engine, according to an exemplary embodiment. In this embodiment, the PredictionIO or machine learning server 210 is composed of event server 212 and a predictive engine 214. Event server 212 is a scalable data collection and analytics layer. Event server 212 is responsible for importing data 211, in real-time or in batch, from user application 220, which may be a mobile application, a website, an email campaign, an analytical tool, or any other type of applications that may receive or collect user input, action, or information. “User” refers to an entity that interacts with the PredictionIO or machine learning server 210 or predictive engine 214, and may or may not be a person… In the context of fraud detection, a trained model may be requested to render a prediction as to whether or not a given transaction is fraudulent or not fraudulent, and approval or denial of such a transaction may then be based upon that recommendation.
ii) receiving, by the client computer from the server computer, data relating to performance of the first rule, wherein the server computer generated the data relating to the performance of the first rule by applying the first rule to an initial data set of events, each event associated with the first classification or the second classification, to identify events that are associated with the first classification and evaluating the performance of the first rule; [0082], [0232], [0257-0259], [0271], [0295-0296] In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output… Prediction result 445 and evaluation result 455 can be passed to other components within a PredictionIO or machine learning server. As discussed previously, a PredictionIO or machine learning server is a predictive engine deployment platform that enables developers to customize engine components, evaluate predictive models, and tune predictive engine parameters to improve performance of prediction results… According to certain embodiments another feature focuses on engine parameters instead of just algorithmic parameters. Engine parameters include hyperparameters such as data sources, algorithms employed, and business logic parameters in addition to configuration and data inputs to individual algorithms. Such engine level considerations allow engine level comparisons. Instead of tuning algorithmic parameters alone, embodiments allow additional selection of data sources, algorithms, business rules, and any other characteristic of the engine under consideration. Engine variants may be chosen by an operator or a developer, based on a template with default values, or generated automatically... Serving component 440 can combine, filter, and further process prediction results according to real time business rules to generate predicted result 445. Such business rules may be updated periodically or upon request… In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output. An engine variant is a deployable instance of a predictive engine, specified by an engine parameter set. The engine parameter set includes parameters that control each component of a predictive engine. An evaluation metric may quantify prediction accuracy with a numerical score. Evaluation metrics may be pre-defined with default computation steps, or may be customizable by developers who utilize the PredictionIO or machine learning platform.
v) transmitting, by the client computer to the server computer, the second rule; [0082], [0232], [0256-0259], [0271], [0295-0296] In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output… Prediction result 445 and evaluation result 455 can be passed to other components within a PredictionIO or machine learning server. As discussed previously, a PredictionIO or machine learning server is a predictive engine deployment platform that enables developers to customize engine components, evaluate predictive models, and tune predictive engine parameters to improve performance of prediction results… According to certain embodiments another feature focuses on engine parameters instead of just algorithmic parameters. Engine parameters include hyperparameters such as data sources, algorithms employed, and business logic parameters in addition to configuration and data inputs to individual algorithms. Such engine level considerations allow engine level comparisons. Instead of tuning algorithmic parameters alone, embodiments allow additional selection of data sources, algorithms, business rules, and any other characteristic of the engine under consideration. Engine variants may be chosen by an operator or a developer, based on a template with default values, or generated automatically… Serving component 440 can combine, filter, and further process prediction results according to real time business rules to generate predicted result 445. Such business rules may be updated periodically or upon request.
vi) receiving, by the client computer from the server computer, data relating to the performance of the second rule; [0082], [0232], [0256-0259], [0271], [0295-0296] In addition, to evaluate the performance of the prediction process to compare different algorithms, algorithm parameter settings, as well as different engine variants, an Evaluator component 450 receives data from Serving component 440, and applies one or more metrics to compute evaluation result 455 as an output… Prediction result 445 and evaluation result 455 can be passed to other components within a PredictionIO or machine learning server. As discussed previously, a PredictionIO or machine learning server is a predictive engine deployment platform that enables developers to customize engine components, evaluate predictive models, and tune predictive engine parameters to improve performance of prediction results… According to certain embodiments another feature focuses on engine parameters instead of just algorithmic parameters. Engine parameters include hyperparameters such as data sources, algorithms employed, and business logic parameters in addition to configuration and data inputs to individual algorithms. Such engine level considerations allow engine level comparisons. Instead of tuning algorithmic parameters alone, embodiments allow additional selection of data sources, algorithms, business rules, and any other characteristic of the engine under consideration. Engine variants may be chosen by an operator or a developer, based on a template with default values, or generated automatically… Serving component 440 can combine, filter, and further process prediction results according to real time business rules to generate predicted result 445. Such business rules may be updated periodically or upon request.
Szeto does not expressly disclose the following, McNally, however discloses:
iii) automatically evaluating, by the client computer, the performance of the first rule; see fig. 2 and related text, showing the results from applying the rules being and used analyzed to update the rules, and then looping back to test the rules iteratively being using results to further update the rules [0023-0024] In an exemplary embodiment, the condition detection and resolution management system is implemented by an initialization engine 110, an event profiling engine 120, a rule engine 130, an event processing engine 140, and a feedback engine 150. While shown as separate components of the condition detection and resolution management system, it will be understood that one or more of engines 110-150 may be integrated as a single application and/or hardware elements on the host system 102... In an exemplary embodiment, rule engine 130 receives the results of the statistical analysis from engine 120, i.e., the profile(s), and automatically creates one or more rules based upon these results, and the rules are applied to real-time operational data as described herein. Event processing engine 140 monitors operational data in real time or near real time and applies the rules received from the rule engine 130 to the operational data. Feedback engine 150 receives results from both monitoring and actions taken in response to the monitoring, and delivers the results to the appropriate engine (e.g., to the event processing engine 140 and/or the event profiling engine 120). The event profiling engine 120 may be implemented as a plug-in to an existing product, such as an event profile management system (EPMS), and which is enhanced with statistical analysis and visualization components. The rule engine 130 may be implemented, e.g., using analytical processes in conjunction with a structured query language that conforms to the format implemented by a database management system of the storage device 108. The event processing engine 140 may be implemented as a plug-in to an existing product, such as a complex event processing engine (CEPE), and is enhanced with components that receive and act on information received from rule engine 130, as well as target systems 160 and feedback engine 150 (e.g., via Message Broker). In an exemplary embodiment, feedback engine 150 sits logically between event profiling engine 120 and event processing engine 150, as will be described further in FIG. 2.
iv) generating, by the client computer, a second rule in response to the data relating to the performance of the first rule; see fig. 2 and related text, showing the results from applying the rules being and used analyzed to update the rules, and then looping back to test the rules iteratively being using results to further update the rules [0023-0024] In an exemplary embodiment, the condition detection and resolution management system is implemented by an initialization engine 110, an event profiling engine 120, a rule engine 130, an event processing engine 140, and a feedback engine 150. While shown as separate components of the condition detection and resolution management system, it will be understood that one or more of engines 110-150 may be integrated as a single application and/or hardware elements on the host system 102... In an exemplary embodiment, rule engine 130 receives the results of the statistical analysis from engine 120, i.e., the profile(s), and automatically creates one or more rules based upon these results, and the rules are applied to real-time operational data as described herein. Event processing engine 140 monitors operational data in real time or near real time and applies the rules received from the rule engine 130 to the operational data. Feedback engine 150 receives results from both monitoring and actions taken in response to the monitoring, and delivers the results to the appropriate engine (e.g., to the event processing engine 140 and/or the event profiling engine 120). The event profiling engine 120 may be implemented as a plug-in to an existing product, such as an event profile management system (EPMS), and which is enhanced with statistical analysis and visualization components. The rule engine 130 may be implemented, e.g., using analytical processes in conjunction with a structured query language that conforms to the format implemented by a database management system of the storage device 108. The event processing engine 140 may be implemented as a plug-in to an existing product, such as a complex event processing engine (CEPE), and is enhanced with components that receive and act on information received from rule engine 130, as well as target systems 160 and feedback engine 150 (e.g., via Message Broker). In an exemplary embodiment, feedback engine 150 sits logically between event profiling engine 120 and event processing engine 150, as will be described further in FIG. 2.
vii) automatically evaluating, by the client computer, the performance of the second rule; and see fig. 2 and related text, showing the results from applying the rules being and used analyzed to update the rules, and then looping back to test the rules iteratively being using results to further update the rules [0023-0024] In an exemplary embodiment, the condition detection and resolution management system is implemented by an initialization engine 110, an event profiling engine 120, a rule engine 130, an event processing engine 140, and a feedback engine 150. While shown as separate components of the condition detection and resolution management system, it will be understood that one or more of engines 110-150 may be integrated as a single application and/or hardware elements on the host system 102... In an exemplary embodiment, rule engine 130 receives the results of the statistical analysis from engine 120, i.e., the profile(s), and automatically creates one or more rules based upon these results, and the rules are applied to real-time operational data as described herein. Event processing engine 140 monitors operational data in real time or near real time and applies the rules received from the rule engine 130 to the operational data. Feedback engine 150 receives results from both monitoring and actions taken in response to the monitoring, and delivers the results to the appropriate engine (e.g., to the event processing engine 140 and/or the event profiling engine 120). The event profiling engine 120 may be implemented as a plug-in to an existing product, such as an event profile management system (EPMS), and which is enhanced with statistical analysis and visualization components. The rule engine 130 may be implemented, e.g., using analytical processes in conjunction with a structured query language that conforms to the format implemented by a database management system of the storage device 108. The event processing engine 140 may be implemented as a plug-in to an existing product, such as a complex event processing engine (CEPE), and is enhanced with components that receive and act on information received from rule engine 130, as well as target systems 160 and feedback engine 150 (e.g., via Message Broker). In an exemplary embodiment, feedback engine 150 sits logically between event profiling engine 120 and event processing engine 150, as will be described further in FIG. 2.
viii) generating, by the client computer, a third rule in response to the data relating to the performance of the second rule. . see fig. 2 and related text, showing the results from applying the rules being analyzed to update the rules, and then looping back to test the rules to use the results to further update the rules [0023-0024] In an exemplary embodiment, the condition detection and resolution management system is implemented by an initialization engine 110, an event profiling engine 120, a rule engine 130, an event processing engine 140, and a feedback engine 150. While shown as separate components of the condition detection and resolution management system, it will be understood that one or more of engines 110-150 may be integrated as a single application and/or hardware elements on the host system 102... In an exemplary embodiment, rule engine 130 receives the results of the statistical analysis from engine 120, i.e., the profile(s), and automatically creates one or more rules based upon these results, and the rules are applied to real-time operational data as described herein. Event processing engine 140 monitors operational data in real time or near real time and applies the rules received from the rule engine 130 to the operational data. Feedback engine 150 receives results from both monitoring and actions taken in response to the monitoring, and delivers the results to the appropriate engine (e.g., to the event processing engine 140 and/or the event profiling engine 120). The event profiling engine 120 may be implemented as a plug-in to an existing product, such as an event profile management system (EPMS), and which is enhanced with statistical analysis and visualization components. The rule engine 130 may be implemented, e.g., using analytical processes in conjunction with a structured query language that conforms to the format implemented by a database management system of the storage device 108. The event processing engine 140 may be implemented as a plug-in to an existing product, such as a complex event processing engine (CEPE), and is enhanced with components that receive and act on information received from rule engine 130, as well as target systems 160 and feedback engine 150 (e.g., via Message Broker). In an exemplary embodiment, feedback engine 150 sits logically between event profiling engine 120 and event processing engine 150, as will be described further in FIG. 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Szeto with the ability to have to host automatically generate the rules based on the feedback as taught by McNally doing so further allows the rule engine which generates rules to be on a host system [0023].  Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 2-6, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of McNally in view of Bailey, et al. (US Patent Application Publication 20170070523), “Bailey”.
As per claim 2, Szeto discloses:
wherein evaluating, by the server computer, the performance of the rules comprises:
a) generating, by the server computer, one or more first histograms based upon the initial data set of events, the one or more first histograms associated with one or more variables, each first histogram containing a plurality of bins defined by boundaries; see fig. 16, showing the histogram with bins and boundaries for relay group 1 [0340-0342] In some embodiments, accumulated prediction scores of one or more replay groups within the time period of interest can be displayed on the visual chart through different graphical representations such as line plots, histograms, bar charts, and scatter plots… For example, FIG. 16 shows an illustrative histogram 1600 representing prediction performances over two replay groups, according to one embodiment. The same Replay Groups 1 and 2 from FIG. 14 are shown here as identified by element 1630. Each bar, such as bars 1640 and 1650, corresponds to prediction scores accumulated over one-week intervals during the one-month period of January, 2015.
b) generating, by the server computer, one or more second histograms by binning the identified events associated with the first classification according to the boundaries; see fig. 16, showing the histogram with bins and boundaries with relay group 2 akin to the second histogram [0340-0342] In some embodiments, accumulated prediction scores of one or more replay groups within the time period of interest can be displayed on the visual chart through different graphical representations such as line plots, histograms, bar charts, and scatter plots… For example, FIG. 16 shows an illustrative histogram 1600 representing prediction performances over two replay groups, according to one embodiment. The same Replay Groups 1 and 2 from FIG. 14 are shown here as identified by element 1630. Each bar, such as bars 1640 and 1650, corresponds to prediction scores accumulated over one-week intervals during the one-month period of January, 2015.
c) generating, by the server computer, one or more third histograms by binning events in the initial data set of events associated with the first classification according to the boundaries; and see fig. 16, showing the histogram with bins and boundaries with relay group 2 akin to the second histogram, wherein Szeto further discloses using multiple groups as shown in the fig. 17 with 3 relay groups, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  [0324], [0340-0342] see fig. 16, showing the histogram with bins and boundaries with relay group 2 akin to the second histogram [0340-0342] In some embodiments, accumulated prediction scores of one or more replay groups within the time period of interest can be displayed on the visual chart through different graphical representations such as line plots, histograms, bar charts, and scatter plots… For example, FIG. 16 shows an illustrative histogram 1600 representing prediction performances over two replay groups, according to one embodiment. The same Replay Groups 1 and 2 from FIG. 14 are shown here as identified by element 1630. Each bar, such as bars 1640 and 1650, corresponds to prediction scores accumulated over one-week intervals during the one-month period of January, 2015…In some embodiments, accumulated prediction scores of one or more replay groups within the time period of interest can be displayed on the visual chart through different graphical representations such as line plots, histograms, bar charts, and scatter plots… For example, FIG. 16 shows an illustrative histogram 1600 representing prediction performances over two replay groups, according to one embodiment. The same Replay Groups 1 and 2 from FIG. 14 are shown here as identified by element 1630. Each bar, such as bars 1640 and 1650, corresponds to prediction scores accumulated over one-week intervals during the one-month period of January, 2015.
Szeto does not expressly disclose the following, Bailey, however discloses:
d) comparing, by the server computer, the one or more second histograms with the one or more third histograms to identify one or more differences. [0163], [0166] The determination at act 415 and the comparison at act 420 may be performed for any number of one or more buckets. For instance, in some embodiments, a histogram obtained at act 415 (e.g., the illustrative histogram 720 shown in FIG. 7B) may be compared against an expected histogram obtained from historical information… In some embodiments, the time periods 902 and 904 may have a same length (e.g., 30 minutes, one hour, 90 minutes, 2 hours, etc.), and/or at a same time of day, so that the comparison between the histogram 720 and the expected histogram 820 may be more meaningful. In some embodiments, multiple comparisons may be made using different expected histograms, such as expected histograms for a time period of a same length from an hour ago, two hours ago, etc., and/or a same time period from a day ago, a week ago, a month ago, a year ago, etc. For instance, if a significant deviation is detected between the histogram 720 and an expected histogram (e.g., a day ago), the security system may compare the histogram 720 against an expected histogram that is further back in time (e.g., a week ago, a month ago, a year ago, etc.). This may allow the security system to take into account cyclical patterns (e.g., higher traffic volume on Saturdays, before Christmas, etc.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Szeto with the ability to have to compare the histograms as taught by Bailey, doing so further aids in identifying and accounting for cyclical patterns depending on the time of year [0163, 0166].

As per claim 3, Szeto does not expressly disclose the following, Bailey, however discloses:
wherein comparing, by the server computer, the histograms to identify the one or more differences comprises applying an objective function, obtained via the client computer, to the histograms. [0049-0050], [0183] In the example of FIG. 12, the histograms 1220, 1240, and 1260 are compared against three expected histograms, respectively. In some embodiments, an expected histogram may be calculated based on historical data. As one example, each bar in an expected histogram may be calculated as a moving average over some length of time. As another example, an expected histogram may be a histogram calculated from digital interactions that took place in a past period of time, for instance, as discussed in connection with FIGS. 8A-9… The inventors have recognized and appreciated that it may be desirable to spread attribute values roughly evenly across a plurality of buckets. Accordingly, in some embodiments, a hash function may be applied to attribute values and a modulo operation may be applied to divide the resulting hashes into a plurality of buckets, where there may be one bucket for each residue of the modulo operation. An appropriate modulus may be chosen based on how many buckets are desired, and an appropriate hash function may be chosen to spread the attribute values roughly evenly across possible hashes. Examples of suitable hash functions include, but are not limited to, MD5, MD6, SHA-1, SHA-2, SHA-3, etc.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Szeto with the ability to apply the appropriate hash function as taught by Bailey, doing so further ensures the attribute values are evenly spread across desired number of hashes and buckets as needed to balance the number of buckets versus storage and speed requirements. [0049-0050].

As per claim 4, Szeto does not expressly disclose the following, Bailey, however discloses:
wherein comparing, by the server computer, the histograms to identify the one or more differences comprises computing a difference between an area in each bin in the one or more second histograms subtracted from an area in a corresponding bin in the one or more third histograms. [0184] In the example of FIG. 12, each of the histograms 1220, 1240, and 1260 has an anomalous value. For instance, the third bucket for the histogram 1220 may show a count 1223 that is substantially higher (e.g., more than a threshold amount higher) than an expected count 1226 in the corresponding expected histogram, the fourth bucket for the histogram 1240 may show a count 1244 that is substantially higher (e.g., more than a threshold amount higher) than an expected count 1248 in the corresponding expected histogram, and the last bucket for the histogram 1260 shows a count 1266 that is substantially higher (e.g., more than a threshold amount higher) than an expected count 1272 in the corresponding expected histogram. In some embodiments, different thresholds may be used to determine anomaly for different attributes, as some attributes may have counts that tend to fluctuate widely over time, while other attributes may have counts that tend to stay relatively stable.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Szeto with the ability to have different thresholds for different buckets to corresponding to the expected values as taught by Bailey, doing further allows for different anomalies for different attributes be detected for the different bins [0182-0184].

As per claim 5, Szeto does not expressly disclose the following, Bailey, however discloses:
wherein the rules are associated with the one or more variables, the one or more histograms are associated with a first variable, of the one or more variables, and the method further comprises repeating steps b) - d) with the one or more histograms associated with a second variable, of the one or more variables. [0184] In the example of FIG. 12, each of the histograms 1220, 1240, and 1260 has an anomalous value. For instance, the third bucket for the histogram 1220 may show a count 1223 that is substantially higher (e.g., more than a threshold amount higher) than an expected count 1226 in the corresponding expected histogram, the fourth bucket for the histogram 1240 may show a count 1244 that is substantially higher (e.g., more than a threshold amount higher) than an expected count 1248 in the corresponding expected histogram, and the last bucket for the histogram 1260 shows a count 1266 that is substantially higher (e.g., more than a threshold amount higher) than an expected count 1272 in the corresponding expected histogram. In some embodiments, different thresholds may be used to determine anomaly for different attributes, as some attributes may have counts that tend to fluctuate widely over time, while other attributes may have counts that tend to stay relatively stable.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Szeto with the ability to have different thresholds for different buckets to corresponding to the expected values as taught by Bailey, doing further allows for different anomalies for different attributes be detected for the different bins [0182-0184].

As per claim 6, Szeto discloses:
wherein the one or more variables comprise one or more of: a transaction amount, a geographical area, a transaction channel, or a time period. [0005] A predictive engine is a machine learning system that typically includes a data processing framework and one or more algorithms trained and configured based on collections of data. Such predictive engines are deployed to return prediction results upon request. A simple example is a recommendation engine for suggesting a certain number of products to a customer based on pricing, product availabilities, product similarities, current sales strategy, and other factors. Such recommendations may be personalized to a specific user by taking into account user purchase history, browsing history, geographical location, or other user preferences or settings.

As per claims 10-14, and 18-20 claims 10-14, and 18-20 recite substantially similar limitations to those found in claims 2-6, respectively.  Therefor claims 10-14, and 18-20 are rejected under the same art and rationale as claims 2-6.  Furthermore, Sveto discloses a system comprising a server computer comprising a processor and non-transitory computer readable medium [0436-439].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dirac, et al. (US Patent Application Publication 20150379427) discloses “As shown, a variety of different statistics may be obtained in either phase. For numeric variables, basic statistics 765 may include the mean, median, minimum, maximum, and standard deviation. Numeric variables may also be binned (categorized into a set of ranges such as quartiles or quintiles); such bins 767 may be used for the construction of histograms that may be displayed to the client. Depending on the nature of the distribution of the variable, either linear or logarithmic bin boundaries may be selected. In some embodiments, correlations 768 between different variables may be computed as well. In at least one embodiment, the MLS may utilize the automatically generated statistics (such as the correlation values) to identify candidate groups 769 of variables that may have greater predictive power than others. For example, to avoid over-fitting for certain classes of models, only one variable among a set of variables that correlate very strongly with one another may be recommended as a candidate for input to a model.” Zizzamia, et al. (US Patent Application Publication 20140058763) discloses “Binary bins can be created using either the median, mode, or mean of the numeric variable. Generally, the median is preferred; however, the choice of the central measure should be selected such that the variable is cut as symmetrically as possible. Viewing each variable's histogram will aid determination of the correct choice.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694